                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF
                          MISSOURI SOUTHERN DIVISION


TRAVIS DUNCAN,                                      )
                                                    )
       Plaintiff,                                    )
                                                     )      Case No. 17CV-03404-BP
v.                                                   )
                                                     )
BLACKBIRD PRODUCTS GROUP, LLC,                       )
                                                     )
       Defendant.                                    )


DEFENDANT BLACKBIRD PRODUCTS GROUP, LLC’ S MOTION FOR SUMMARY
                         JUDGMENT

       COMES NOW, Defendant Blackbird Products Group, LLC, hereafter referred to as

“Defendant,” by and through its attorney Christopher P. Lawson of Lawson Law Office, LLC,

requests entry of summary judgment in Defendants favor and against Plaintiff Travis Duncan

on all of his claims against Defendant pursuant to Federal Rule of Civil Procedure 56. In

support of Defendants motion, Defendant submits the accompanying brief. As the brief

requests, Defendant asks the court to enter summary judgment in Defendants favor and against

Travis Duncan as follows:

       1.    Duncan fails to present any evidence to support his claim he registered his work.

       2.    Duncan is not the owner of the copyright under work made for hire.

       3.    Duncan does not own a valid registration.

       4.    Duncan failed to register and/or register timely.

       5.    The parties had an express agreement that Blackbird would own the photos.

       6.    Blackbird had an implied license to use the image to summary judgment.

       7.    Blackbird is entitled to summary judgment based on equitable estoppel.


                                                                                                 1
        Case 6:17-cv-03404-BP Document 324 Filed 12/01/20 Page 1 of 3
        8.     Duncan’s DCMA counts fail as Duncan fails to present any evidence to support

 his claim and none of his theories are legally viable.

        9.     Blackbird is entitled to summary judgment on Duncan’s Quantum Meruit-unjust

 enrichment because Duncan fails to present any evidence to support his claim and none of his

 theories are legally viable.

       WHEREFORE, Blackbird prays that summary judgment be granted in their favor and

that costs be assessed against Plaintiff and for such other and further relief as this Court may

deem just and equitable.




                                              Respectfully Submitted,

                                              LAWSON LAW OFFICE, LLC

                                              /s/ Christopher P. Lawson
                                              Christopher P. Lawson #KS-000955
                                              6750 Antioch Road, Suite 215
                                              Overland Park, Kansas 66204
                                              913-432-9922 tel.
                                              913-432-9933 telefax
                                              Attorney for Defendant, Counter-Plaintiff




          Case 6:17-cv-03404-BP Document 324 Filed 12/01/20 Page 2 of 3                            2
                                   CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that a true and correct copy this document was e-filed without
error and was transmitted to Plaintiff and Counsel by the Court’s Electronic Case File System on
December 1, 2020 addressed to:

Robert Schultz                               Philip R. Dupont
640 Cepi Drive Chesterfield, Mo. 63005       Sandberg, Phoenix & von Gontard, PC-KCMO
636-537-4645 tel.                            4600 Madison Avenue
636-537-2599 telefax                         Suite 1000
rschultz@sl-lawyers.com                      Kansas City, MO 64112
Attorney for Plaintiff                       816-627-5533
                                             Fax: 816-627-5532
Michael Rudd                                 Email: pdupont@sandbergphoenix.com
Sandberg, Phoenix & von Gontard, PC-KCMO     Attorney for Plaintiff
4600 Madison Avenue
Suite 1000
Kansas City, MO 64112
816-425-9699
Email: mrudd@sandbergphoenix.com
Attorney for Plaintiff

Shazzie Naseem
BerkowitzOliver, LLP
2600 Grand Boulevard, Suite 1200
Kansas City, MO 64108
Ph: 816-561-7007
Fax: 816-561-1888
SNaseem@BerkowitzOliver.com
Special Master


                                            /s/ Christopher P. Lawson
                                            Christopher P. Lawson #KS-000955
                                            6750 Antioch Road, Suite 215
                                            Overland Park, Kansas 66204
                                            Ph: 913-432-9922
                                            Fax: 913-432-9933
                                            E-Mail: chris.lawson@lawsonlawllc.com
                                            Attorney for Defendant, Counter-Plaintiff




          Case 6:17-cv-03404-BP Document 324 Filed 12/01/20 Page 3 of 3                        3
